           Case 1:21-cv-03250 Document 1 Filed 06/08/21 Page 1 of 8 PageID #: 1




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------
ISAAC M. OSTROZYNSKI
on behalf of himself and
all other similarly situated consumers

                                    Plaintiff,

                  -against-


ARS NATIONAL SERVICES, INC.

                                    Defendant.

-----------------------------------------------------------

                                         CLASS ACTION COMPLAINT
                                                       Introduction
1.       Plaintiff Isaac M. Ostrozynski seeks redress for the illegal practices of ARS National

         Services, Inc., concerning the collection of debts, in violation of the Fair Debt Collection

         Practices Act, 15 U.S.C. § 1692, et seq. (“FDCPA”).

                                                            Parties

2.       Plaintiff is a citizen of the State of New York who resides within this District.

3.       Plaintiff is a consumer as that term is defined by Section 1692(a)(3) of the FDCPA, in that

         the alleged debt that Defendant sought to collect from Plaintiff is a consumer debt.

4.       Upon information and belief, Defendant’s principal place of business is located in

         Escondido, California.

5.       Defendant is regularly engaged, for profit, in the collection of debts allegedly owed by

         consumers.

6.       Defendant is a “debt collector” as that term is defined by the FDCPA, 15 U.S.C. §

         1692(a)(6).




                                                        -1-
       Case 1:21-cv-03250 Document 1 Filed 06/08/21 Page 2 of 8 PageID #: 2




                                         Jurisdiction and Venue

7.    This Court has federal question jurisdiction under 15 U.S.C. § 1692k(d) and 28 U.S.C. §

      1331.

8.    Venue is proper in this district pursuant to 28 U.S.C. § 1391(b), as the acts and transactions

      that give rise to this action occurred, in substantial part, in this district.

                              Allegations Particular to Isaac M. Ostrozynski

9.    Upon information and belief, on a date better known by Defendant, Defendant began to

      attempt to collect alleged consumer debts from the Plaintiff.

10.   On or about December 17, 2020, Plaintiff called and spoke to a representative from ARS

      National Services, Inc., and attempted to dispute the two Chase debts over the phone.

11.   The Defendant informed Plaintiff that since the said accounts still belonged to Chase, the

      Plaintiff would not be able to dispute the debt directly with ARS National Services, Inc.

12.   Instead, the Defendant stated that Plaintiff would need to speak to the original creditor, JP

      Morgan Chase Bank, to dispute the alleged debts.

13.   The Defendant then proceeded to connect the Plaintiff to Chase Bank’s customer service

      hotline.

14.   Such a statement by a debt collector was false and misleading.

15.   Section 1692e of the FDCPA states:

              A debt collector may not use any false, deceptive, or misleading
              representation or means in connection with the collection of any debt.
              Without limiting the general application of the foregoing, the following
              conduct is a violation of this section:

              (8) Communicating or threatening to communicate to any person credit
              information which is known or which should be known to be false,
              including the failure to communicate that a disputed debt is disputed.
              (emphasis added)




                                                  -2-
       Case 1:21-cv-03250 Document 1 Filed 06/08/21 Page 3 of 8 PageID #: 3




16.   Upon information and belief, ARS National Services, Inc. and its employee as a matter of

      procedural practice and pattern never intend to follow through with the validation rights

      they purportedly provide in the initial communication.

17.   Upon information and belief, ARS National Services, Inc. and its employee intentionally

      denied the Plaintiff his dispute rights afforded to him under the FDCPA.

18.   Upon information and belief, ARS National Services, Inc. and its employee wrongfully

      stated to the Plaintiff that he could not dispute the debt with ARS National Services, Inc.

19.   Upon information and belief, ARS National Services, Inc. and its employee wrongfully

      stated to the Plaintiff that he could only dispute a debt in with the original creditor.

20.   Upon information and belief, ARS National Services, Inc. and its employee by

      intentionally denying the Plaintiff and any other debtor his or her right to dispute their

      debts unfairly intimidate and force debtors in to paying disputed debts.

21.   The ARS National Services employee who spoke with Isaac Ostrozynski intended to

      speak the said words to the Plaintiff.

22.   The acts and omissions of ARS National Services and its employee done in connection

      with efforts to collect a debt from the Plaintiff were done intentionally and willfully.

23.   Upon information and belief, ARS National Services, Inc. and its employees intentionally

      and willfully violated the FDCPA and do so as a matter of pattern and practice by not

      letting any of the class members dispute the debt directly with the Defendant, thereby

      failing to communicate that a disputed debt is disputed contrary to the FDCPA and the

      rights given by the Defendant purportedly in the validation notice.

24.   Plaintiff suffered injury in fact by being subjected to unfair and abusive practices of the

      Defendant.




                                                -3-
        Case 1:21-cv-03250 Document 1 Filed 06/08/21 Page 4 of 8 PageID #: 4




25.   Plaintiff suffered actual harm by being the target of the Defendant’s misleading debt

      collection communications.

26.   Defendant violated the Plaintiff’s right not to be the target of misleading debt collection

      communications.

27.   Defendant violated the Plaintiff’s right to a truthful and fair debt collection process.

28.   Defendant used materially false, deceptive, misleading representations and means in its

      attempted collection of Plaintiff’s alleged debt.

29.   Defendant’s communications were designed to cause the debtor to suffer a harmful

      disadvantage in charting a course of action in response to Defendant’s collection efforts.

30.   The FDCPA ensures that consumers are fully and truthfully apprised of the facts and of

      their rights, the act enables them to understand, make informed decisions about, and

      participate fully and meaningfully in the debt collection process. The purpose of the

      FDCPA is to provide information that helps consumers to choose intelligently. The

      Defendant’s false representations misled the Plaintiff in a manner that deprived him of his

      right to enjoy these benefits, these materially misleading statements trigger liability under

      section 1692e of the Act.

31.   These deceptive communications additionally violated the FDCPA since they frustrate the

      consumer’s ability to intelligently choose his or her response.

32.   As an actual and proximate result of the acts and omissions of ARS National Services,

      Inc. and its employees, Plaintiff has suffered actual damages and injury, including but not

      limited to, fear, stress, mental anguish, emotional stress, acute embarrassment and

      suffering for which he should be compensated in an amount to be established by a jury at

      trial.




                                               -4-
        Case 1:21-cv-03250 Document 1 Filed 06/08/21 Page 5 of 8 PageID #: 5




                            AS AND FOR A FIRST CAUSE OF ACTION
Violations of the Fair Debt Collection Practices Act brought by Plaintiff on behalf of himself and the
                               members of a class, as against the Defendant.
33.    Plaintiff re-states, re-alleges and incorporates herein by reference, paragraphs one (1)

       through thirty-two (32) as if set forth fully in this cause of action.

34.    This cause of action is brought on behalf of Plaintiff and the members of a class.

35.    The class consists of all persons whom Defendant’s records reflect resided in the State of

       New York who communicated with Defendant’s representatives within one year prior to

       the date of the within complaint up to the date of the filing of the complaint; (a) the

       Defendant denied the Plaintiff the right to dispute the debt; and (b) the Defendant made

       false statements in violation of 15 U.S.C. §§ 1692e(8) and 1692e(10).

36.    Pursuant to Federal Rule of Civil Procedure 23, a class action is appropriate and preferable

       in this case because:

               A. Based on the fact that form telephonic communications are at the heart of this

                   litigation, the class is so numerous that joinder of all members is impracticable.

               B. There are questions of law and fact common to the class and these questions

                   predominate over any questions affecting only individual class members. The

                   principal question presented by this claim is whether the Defendant violated

                   the FDCPA.

               C. The only individual issue is the identification of the consumers who

                   communicated with the Defendant (i.e., the class members), a matter capable

                   of ministerial determination from the records of Defendant.

               D. The claims of the Plaintiff are typical of those of the class members. All are

                   based on the same facts and legal theories.




                                                 -5-
         Case 1:21-cv-03250 Document 1 Filed 06/08/21 Page 6 of 8 PageID #: 6




              E. The Plaintiff will fairly and adequately represent the class members’ interests.

                  The Plaintiff has retained counsel experienced in bringing class actions and

                  collection-abuse claims. The Plaintiff’s interests are consistent with those of

                  the members of the class.

37.    A class action is superior for the fair and efficient adjudication of the class members’

       claims. Congress specifically envisions class actions as a principal means of enforcing the

       FDCPA. 15 U.S.C. § 1692(k). The members of the class are generally unsophisticated

       individuals, whose rights will not be vindicated in the absence of a class action.

       Prosecution of separate actions by individual members of the classes would create the risk

       of inconsistent or varying adjudications resulting in the establishment of inconsistent or

       varying standards for the parties and would not be in the interest of judicial economy.

38.    If the facts are discovered to be appropriate, the Plaintiff will seek to certify a class

       pursuant to Rule 23(b)(3) of the Federal Rules of Civil Procedure.

39.    Collection attempts, such as those made by the Defendant are to be evaluated by the

       objective standard of the hypothetical “least sophisticated consumer.”

                         Violations of the Fair Debt Collection Practices Act

40.    The Defendant’s actions as set forth above in the within complaint violates the Fair Debt

       Collection Practices Act.

41.    Because the Defendant violated the Fair Debt Collection Practices Act, the Plaintiff and

       the members of the class are entitled to damages in accordance with the Fair Debt

       Collection Practices Act.

WHEREFORE, Plaintiff, respectfully requests preliminary and permanent injunctive relief, and that this

Court enter judgment in his favor and against the Defendant and award damages as follows:




                                               -6-
           Case 1:21-cv-03250 Document 1 Filed 06/08/21 Page 7 of 8 PageID #: 7




                  A. Statutory and actual damages provided under the FDCPA, 15 U.S.C. §

                      1692(k);

                  B. Attorney fees, litigation expenses and costs incurred in bringing this action;

                      and

                  C. Any other relief that this Court deems appropriate and just under the

                      circumstances.

                             AS AND FOR A SECOND CAUSE OF ACTION
      Violations of the Fair Debt Collection Practices Act brought by Plaintiff on an individual basis
42.       Plaintiff re-states, re-alleges, and incorporates herein, all paragraphs in this action, that

          reference the Plaintiff being unable to dispute the alleged debt with ARS National.

43.       That on or about December 17, 2020, the Plaintiff called and spoke to a representative

          from ARS National Services, Inc.

44.       During the call, the Plaintiff attempted to dispute the debt, yet the Defendant would not

          accept the dispute, but rather, instructed the Plaintiff to direct all disputes to the original

          creditor.

45.       The FDCPA allows the consumer to dispute a debt directly with the debt collector.

                             Violations of the Fair Debt Collection Practices Act

46.       The Defendant's actions as set forth above in the within complaint violates the Fair Debt

          Collection Practices Act.

47.       Because the Defendant violated the Fair Debt Collection Practices Act, the Plaintiff is

          entitled to damages in accordance with the Fair Debt Collection Practices Act.

WHEREFORE, Plaintiff, respectfully requests preliminary and permanent injunctive relief, and that this

Court enter judgment in his favor and against the Defendant and award damages as follows:




                                                    -7-
          Case 1:21-cv-03250 Document 1 Filed 06/08/21 Page 8 of 8 PageID #: 8




                A. Statutory and actual damages provided under the FDCPA, 15 U.S.C. §

                    1692(k); And

                B. Attorney fees, litigation expenses and costs incurred in bringing this action;

                    and

                C. Any other relief that this Court deems appropriate and just under the

                    circumstances.

                                    Dated: Woodmere, New York
                                           June 8, 2021


                                              /s/ Adam J. Fishbein___________
                                         Adam J. Fishbein, P.C. (AF-9508)
                                          Attorney at Law
                                            Attorney for the Plaintiff
                                             735 Central Avenue
                                                Woodmere, New York 11598
                                                  Telephone: (516) 668-6945
                                                    Email: fishbeinadamj@gmail.com

Plaintiff requests trial by jury on all issues so triable.


                                             /s/ Adam J. Fishbein___
                                         Adam J. Fishbein (AF-9508)




                                                   -8-
